Title: To James Madison from William Lee, 13 February 1808
From: Lee, William
To: Madison, James



Sir,
Bordeaux february 13: 1808.

I have the honor to transmit you a letter, I received some days since from Genl. Armstrong.  He announces, in a letter I have this day received from him, other dispatches, which he wishes sent by this Vessel, but the fear of an embargo, or the promulgation, of a decree, similar, to that of the King of Holland, will not permit the captain to wait for them.  If they should reach me in the course of tomorrow, I will dispatch a boat after the Vessel.
I have thought it advisable in the present state of things, to send you the inclosed list of such of our Vessels as are detained under various pretences, in the ports of this Country, and Spain.  It is as perfect as my information at present admits of.  No decision has yet been had on any of them, and I stated to you in my respects of the 27 Ulto: the opinion of General Armstrong, which it may not come amiss to repeat here viz "I have (says he) assurances that the capture of our Vessels under the Decree of the 17th December, like those under that of the 21 Novr. 1806 will operate only as detentions."  The general opinion here is, that all depends on the measures we shall adopt against Great Britain  If they are pleasing to the Emperor, his prize court will be instructed accordingly.  If otherwise it is thought they will all be condemned.  Numerous privateers are fitting out in this, and the neighbouring ports, and I should not be surprised to find, the number of captures considerably increased in a short time.
I am again besieged with sailors, who are flocking to me, from all quarters.  When they get well collected together, I shall take some measures through General Armstrong and Mr. Pinkney to both of whom I have already written on the subject, to prevent their becoming a burthen to the United States.  A ship could now be chartered to convey them to the United States at a low rate but, I do not think it prudent to adopt this mode at the present crisis, without the advice of Genl. Armstrong, and something from Mr. Pinkney which will protect them from British cruisers.
The Rochfort squadron has escaped out of port, and arrived in the vicinity of Toulon.  At Toulon we are told several ships of the line are preparing for sea, and it is reported the Brest fleet have sailed.  The Emperor is hourly expected here.  More of his guards have arrived, and his other troops continue passing.  A new conscription has been called as you will see by the papers I have forwarded you.  What his present object is, no one can divine.
The moment I am closing this letter intelligence is recd. of an embargo, in the U. S. a measure which we have been expecting for some time.  It is to be hoped it will be continued until both these nations shall be brought to reason and taught to respect an honest Government.
  With great consideration I have the honor to remain Your Obt St.

Wm. Lee

